IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                    March 9, 2005 Session

               STATE OF TENNESSEE v. CHARLES TAWWATER

                      Appeal from the Circuit Court for Franklin County
                             No. 15647    J. Curtis Smith, Judge



                     No. M2004-02115-CCA-R3-CD - Filed April 26, 2005


The defendant, Charles Tawwater, pled guilty in Franklin County Circuit Court to facilitation of the
manufacture of methamphetamine, a Class D felony, and received two years probation in the
Community Corrections Program. The defendant appeals upon certified questions of law from the
denial of his motion to suppress evidence seized pursuant to a warrantless search of his car. He
claims the trial court should have granted his motion because (1) the officers lacked probable cause
or reasonable suspicion to believe he had committed a criminal offense when stopping his vehicle;
(2) his consent to the search of his car was not voluntary; and (3) statements made by him to officers
during his detention were inadmissible because he was not advised of his rights under Miranda v.
Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966). We affirm the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOSEPH M. TIPTON , J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and
NORMA MCGEE OGLE, JJ., joined.

Norris A. Kessler, III, and Joseph S. Bean, Jr., Winchester, Tennessee (on appeal), and Michelle M.
Benjamin, Winchester, Tennessee (at trial), for the appellant, Charles Tawwater.

Paul G. Summers, Attorney General and Reporter; Kathy D. Aslinger, Assistant Attorney General;
James Michael Taylor, District Attorney General; and William Bobo Copeland, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                             OPINION

       This case relates to the warrantless search of the defendant’s car, which a police officer
observed hastily departing the site of an alleged methamphetamine laboratory. The search revealed
various items commonly used to manufacture methamphetamine.

        The two officers involved in the search testified at the suppression hearing. Winchester
Police Sergeant Danny Mantooth testified that the circumstances giving rise to the search began as
he followed Douglas Owens. He said he observed Mr. Owens purchase a gallon of Coleman fuel,
drive to his trailer, remove the fuel from his car, place it in his trailer, return to his car, and proceed
to a Wal-Mart store. He said he followed Mr. Owens inside the store, watched him purchase twenty-
five feet of plastic aquarium hose, and leave the store. He said that he radioed another officer,
Sergeant Greg Branch, to stop Mr. Owens and that Sergeant Branch stopped him at the co-op. He
said that when he arrived at the co-op, he informed Mr. Owens that he had watched him purchase
the Coleman fuel and the plastic tubing. He said Coleman fuel is a solvent used to manufacture
methamphetamine and plastic tubing is used to “gas off” the product. He said that he asked Mr.
Owens if he had a methamphetamine laboratory (“meth lab”) at his trailer and that Mr. Owens
replied someone had dropped something off at his trailer with instructions for him to “gas it off.”
He said Mr. Owens admitted that he had never “gassed off” methamphetamine before but that he was
going to try and had purchased the tubing for this purpose. He said that he asked Mr. Owens for
permission to search the trailer and that Mr. Owens consented. He said that as he walked back to
his car, he noticed Mr. Owens talking on his cellular telephone. He said he instructed Sergeant
Branch to drive directly to the trailer, secure it, and not let anyone enter or leave because it might
contain a meth lab. He said that Sergeant Branch left in his car and that he followed Mr. Owens as
they drove to the trailer.

         Sergeant Mantooth said that when he arrived at the trailer, the defendant’s car was parked
in front of it and Sergeant Branch was talking to the defendant. He said he knew the defendant. He
said that he asked him if he had been inside the trailer and that the defendant responded he had. He
said he told the defendant that the trailer was possibly being used as a meth lab and that Mr. Owens
had consented to a search of it. He said that he asked the defendant if he knew anything about a
meth lab and if he could search the defendant’s car and that the defendant responded he did not know
anything about a meth lab but “kinda hesitated” in his response to the search question. He said he
told the defendant “if [he] had anything to hide just go ahead and give it to us and we’ll talk about
it later.” He said the defendant replied that “Mr. Owens had called him, told him to take a black bag
and get out of the trailer and leave in a hurry, get rid of the bag because the police was en route.”
He said that he asked about the location of the bag and that the defendant pointed toward the
floorboard of the rear seat. He said he retrieved the bag from the car and discovered approximately
thirty-two ounces of rubbing alcohol and a plastic bottle with black electrical tape inside the bag.
He said that alcohol and acid are used in the manufacture of methamphetamine and that the plastic
bottle with the tape tested positive for acid base. He said he also discovered in the glove
compartment three or four boxes of pseudoephedrine, which is a precursor in manufacturing
methamphetamine. He said the defendant was not arrested or taken into custody on that day.

        On cross-examination, Sergeant Mantooth acknowledged that he did not ask the defendant
to sign a consent to search form and that the defendant first refused his request to search saying, “I’d
rather you not, you might have to get a search warrant or something like that.” He said that he did
not make a promise to the defendant in exchange for consent to search the car but admitted that he
suggested the defendant give up whatever he had and “it would make things look better for him in
court.” He said the defendant subsequently changed his mind, gave consent, and told him about the
black bag. He acknowledged that there was no incriminating evidence in plain view and that he did


                                                   -2-
not see the defendant purchase plastic tubing or possess Coleman fuel. He also acknowledged that
Mr. Owens did not tell him the name of the person who had delivered something to his trailer and
that he knew nothing of Mr. Owens’ veracity.

         Winchester Police Sergeant Greg Branch testified that he observed a car traveling at a high
rate of speed on the highway and that when he caught up with the car, he realized it was the one
Sergeant Mantooth had been looking for earlier that day. He said he stopped the car and called
Sergeant Mantooth who arrived shortly thereafter. He said that he overheard Mr. Owens, the driver
of the car, give Sergeant Mantooth consent to search his trailer. He said that he proceeded to the
location of the trailer and that just as he arrived, he observed an off-white car backing out of the
trailer’s driveway “at a high rate of speed.” He said the tires were spinning. He said that he
informed Sergeant Mantooth someone was leaving and that the sergeant told him to “go ahead and
stop that car and ask ‘em to come back.” He said he stopped the defendant approximately one-half
block from the trailer and advised him that Sergeant Mantooth “needed him to come back to the
trailer, wanted to talk to him and he was on his way.” He said the defendant drove his car back to
the trailer. He said that when Sergeant Mantooth arrived, he and the defendant talked for a few
minutes but that he did not hear their conversation. He said he observed the defendant open the car
door to show something to Sergeant Mantooth, who then removed a bag containing some bottles.

        On cross-examination, Sergeant Branch acknowledged that he first noticed the defendant as
he backed out of the trailer’s driveway and that he did not see the defendant enter or leave the trailer.
He acknowledged that he stopped the defendant at the direction of Sergeant Mantooth and said that
the defendant was free to go “if he wanted to.” He said he informed the defendant that Sergeant
Mantooth was en route and wanted to talk to him. He acknowledged that he had his police car’s blue
light on when he stopped the defendant, that he followed the defendant back to the trailer, and that
he made him get out of his car at the trailer site. He acknowledged that the defendant did not give
him consent to search his car. On redirect examination, he said the defendant was not under arrest
or in custody while at the trailer. He said that the defendant did not give him consent for a search
of his car but wanted to talk to Sergeant Mantooth. This concluded the proof.

         The trial court denied the defendant’s motion to suppress, finding that the officers had
probable cause to search the defendant’s vehicle based upon Sergeant Mantooth’s observing Mr.
Owen’s purchase of the fuel and plastic tubing, Mr. Owen’s incriminating statements and subsequent
telephone call, and the defendant’s hasty departure from the trailer’s location. The trial court found
the facts sufficient to lead the officers to believe an offense had been or was about to be committed,
i.e., that methamphetamine had been or was about to be manufactured in the trailer, and that the
defendant, speeding away in his car, was involved with the crime. The trial court also found that the
defendant’s consent for the search was valid and that the defendant was not in custody so as to
require that the officers advise him of his rights under Miranda.

       Following the trial court’s denial of the motion to suppress, the defendant pled guilty and
reserved the following certified questions of law for appeal under Tenn. R. Crim. P. 37(b)(2)(i):
Whether the trial court erred by (1) finding that the officers had probable cause to believe an offense


                                                  -3-
had been or was about to be committed by the defendant or, in the alternative, that the officers had
probable cause to effectuate a stop of the defendant’s vehicle; (2) finding that the defendant
consented to the search; (3) finding that the defendant was not under arrest or in custody as to
warrant advice of his Miranda rights; and (4) denying the defendant’s motion to suppress.

         Rule 37(b)(2)(i), Tenn. R. Crim. P., provides that an appeal lies from a plea of guilty if the
defendant enters into a plea agreement but explicitly reserves with consent of the state and the trial
court a certified question of law that is dispositive of the case and satisfies four additional
requirements. Initially, we note that the defendant’s issue concerning whether he was in custody or
under arrest such that Miranda warnings were warranted is not dispositive of his case. Even if the
defendant’s statements to the officers were suppressed, he could be prosecuted based on the items
seized from his car pursuant to the search. Accordingly, the Miranda issue is not properly before the
court. Because the defendant met the requirements set forth in Rule 37 with respect to the remaining
issues, the questions presented in this appeal are whether the stop of the defendant’s car violated his
constitutional rights against unreasonable seizures, whether his consent to search his car was valid,
and whether the trial court erred by denying his motion to suppress the items seized.

         A trial court’s factual findings on a motion to suppress are conclusive on appeal unless the
evidence preponderates against them. State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996); State v.
Jones, 802 S.W.2d 221, 223 (Tenn. Crim. App. 1990). Questions about the “credibility of the
witnesses, the weight and value of the evidence, and resolution of conflicts in the evidence are
matters entrusted to the trial judge as the trier of fact.” Odom, 928 S.W.2d at 23. The prevailing
party is entitled to the strongest legitimate view of the evidence and all reasonable inferences drawn
from that evidence. State v. Hicks, 55 S.W.3d 515, 521 (Tenn. 2001). The application of the law
to the facts as determined by the trial court is a question of law which is reviewed de novo on appeal.
State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997).

                                  I. VALIDITY OF THE STOP

        The defendant claims the trial court erred by finding that the officers had probable cause to
believe he committed an offense and stop his vehicle. He argues that he was seized in violation of
the Fourth Amendment and article 1, section 7 of the Tennessee Constitution and that the
information received from Mr. Owens lacked the “indicia of reliability” necessary to satisfy the two-
prong test under State v. Jacumin, 778 S.W.2d 430 (Tenn. 1989). The state contends the stop of the
defendant’s vehicle was constitutionally valid because Mr. Owens’ statements taken with the
officers’ observations provided them with the reasonable suspicion necessary for the stop. The state
does not explain, though, how reasonable suspicion justified the defendant’s being returned to Mr.
Owens’ house. In any event, we conclude that the defendant is not entitled to relief on this issue.

       The Fourth Amendment to the United States Constitution protects against unreasonable
searches and seizures, and “‘article 1, section 7 [of the Tennessee Constitution] is identical in intent
and purpose with the Fourth Amendment.’” State v. Downey, 945 S.W.2d 102, 106 (Tenn. 1997)
(quoting Sneed v. State, 423 S.W.2d 857, 860 (1968)). An automobile stop constitutes a seizure


                                                  -4-
within the meaning of both the Fourth Amendment of the United States Constitution and article 1,
section 7 of the Tennessee Constitution. See Michigan Dep’t of State Police v. Sitz, 496 U.S. 444,
450, 110 S. Ct. 2481, 2485 (1990); State v. Pulley, 863 S.W.2d 29, 30 (Tenn. 1993); State v. Binion,
900 S.W.2d 702, 705 (Tenn. Crim. App. 1994). The police may stop a vehicle if they have either
probable cause or an “articulable and reasonable suspicion” that the vehicle or its occupants are
subject to seizure for violation of the law. See Delaware v. Prouse, 440 U.S. 648, 663, 99 S. Ct.
1391 (1979); State v. Watkins, 827 S.W.2d 293, 294 (Tenn. 1992); State v. Coleman, 791 S.W.2d
504, 505 (Tenn. Crim. App. 1989). Probable cause to arrest a suspect exists if the facts and
circumstances within an officer’s knowledge are sufficient to warrant a prudent person in believing
that the suspect committed a criminal offense. Beck v. Ohio, 379 U.S. 89, 91, 85 S. Ct. 223, 225
(1964); State v. Melson, 638 S.W.2d 342, 350-51 (Tenn. 1982).

         We conclude, as did the trial court, that probable cause existed to stop the defendant’s
vehicle. Mr. Owens’ admissions and Sergeant Mantooth’s observation of Mr. Owens’ purchase of
items used in the manufacture of methamphetamine were sufficient to warrant his belief that the
trailer was used as a site to manufacture methamphetamine. When Mr. Owens made a telephone call
shortly after giving consent to search the trailer, it was reasonable for Sergeant Mantooth to conclude
that the call was related to the impending search and that Mr. Owens may have requested assistance
in destroying or hiding evidence before the police arrived. Sergeant Branch was dispatched to the
trailer to secure it based on Sergeant Mantooth’s suspicions, and the first thing he observed when
he arrived at the site of the meth lab was the defendant’s car leaving “at a high rate of speed,” wheels
spinning. These circumstances, considered together, are sufficient to warrant a prudent person in
believing that the defendant was involved in criminal activity by assisting Mr. Owens in removing
contraband from the trailer.

         When relying on information from an informant, the arresting officer must be able to
demonstrate that the informant has a basis of knowledge and that he is credible or the information
is reliable. See Jacumin, 778 S.W.2d at 436 (adopting two-prong test of Aguilar v. Texas, 378 U.S.
108, 84 S. Ct. 1509 (1964), and Spinelli v. United States, 393 U.S. 410, 89 S. Ct. 584 (1969)); State
v. Lewis, 36 S.W.3d 88, 98 (Tenn. Crim. App. 2000). The defendant in this case complains that Mr.
Owens’ basis of knowledge and credibility were not established. We disagree.

        As for the informant’s basis of knowledge, the record reflects he told the investigating
officers first-hand information concerning the contents of his trailer when he informed Sergeant
Mantooth that he was going to try “gassing off” the methamphetamine that had been brought to him.
This information was corroborated by Sergeant Mantooth’s observation of his purchase of the tubing
and Coleman fuel, which Mr. Owens admitted was obtained for this purpose.

       As for the reliability of Mr. Owens’ information, we recognize that admissions of crime, or
statements against penal interest, may carry their own indicia of reliability. In State v. Moon, 841
S.W.2d 336, 340 (Tenn. Crim. App. 1992), this court observed:




                                                  -5-
                      The view which attaches reliability to a voluntary statement
               against penal interest is based upon an assumption about human
               behavior. “Common sense in the important daily affairs of life would
               induce a prudent and disinterested observer to credit these statements.
               People do not lightly admit a crime and place critical evidence in the
               hands of the police in the form of their own admissions.” Thus,
               admissions of crime may carry their own indicia of credibility.

Id. (quoting United States v. Harris, 403 U.S. 573, 583-84, 91 S. Ct. 2075, 2082 (1971) (plurality
opinion) (citation omitted). Based on these facts, we conclude that the informant’s basis of
knowledge and credibility required under Jacumin were established.

        The defendant argues that imperfect driving, i.e., his departure from the trailer’s driveway
at a high rate of speed with wheels spinning, did not provide Sergeant Branch with the reasonable
suspicion required to make a constitutionally valid stop of his car. He cites State v. Binette, 33
S.W.3d 215 (Tenn. 2000), and State v. Garcia, 123 S.W.3d 335 (Tenn. 2003). In both cases, our
supreme court held that the defendant’s less-than-perfect driving was not sufficient to give rise to
reasonable suspicion that he was impaired, and, thus, the officer involved did not have the reasonable
suspicion necessary to stop the defendant. See Garcia, 123 S.W.3d at 344-45; Binette, 33 S.W.3d
at 220. Contrary to Binette and Garcia, the officers’ decision to stop the defendant’s car in this case
was not based on his driving alone, but considered in conjunction with the additional circumstances
we have discussed. Moreover, we have concluded the circumstances here provided the probable
cause required to stop the defendant’s vehicle, a more demanding standard than reasonable
suspicion. See Pulley, 863 S.W.2d at 32.

                                 II. VALIDITY OF CONSENT

        The defendant contends that the trial court erred by finding he gave valid consent for the
search of his car. He asserts that he refused consent to search twice, and to two different officers,
but that Sergeant Mantooth continued to press him to change his mind and then lied to him by stating
that things would go better for him in court. He admits that he finally relented and gave consent but
argues that it was not unequivocal, specific, intelligent, or uncontaminated by duress or coercion
under the circumstances. The state argues that the defendant’s consent was valid, given voluntarily
and free from coercion. We agree with the state

        The analysis of any warrantless search must begin with the proposition that such searches are
per se unreasonable under the Fourth Amendment to the United States Constitution and article 1,
section 7 of the Tennessee Constitution. This principle against warrantless searches is subject only
to a few specifically established and well-defined exceptions. See Katz v. United States, 389 U.S.
347, 357, 88 S. Ct. 507, 514 (1967); State v. Tyler, 598 S.W.2d 798, 801 (Tenn. Crim. App. 1980).
Before the fruits of a warrantless search are admissible as evidence, the state must establish by a
preponderance of the evidence that the search falls into one of the narrowly-drawn exceptions to the
warrant requirement. See State v. Shaw, 603 S.W.2d 741, 742 (Tenn. Crim. App. 1980). For


                                                 -6-
example, a warrant is not needed when there is a consent that is “unequivocal, specific, intelligently
given, and uncontaminated by duress or coercion.” State v. Brown, 836 S.W.2d 530, 547 (Tenn.
1992). Thus, we address whether the consent to the search meets those requirements.

        With regard to the circumstances underlying the defendant’s consent to search, the record
reflects that Sergeant Mantooth admitted that when he asked the defendant if he could search his car,
the defendant “kinda hesitated” and told him he might have to get a search warrant. He said he then
told the defendant that “if [he] had anything to hide just go ahead and give it to us and we’ll talk
about it later” and that “it would make things look better for him in court.” Afterward, the defendant
gave his consent to search the car and admitted that “Mr. Owens had called him, told him to take a
black bag and get out of the trailer and leave in a hurry, get rid of the bag because the police was en
route.” When he asked about the location of the bag, the defendant pointed at the floorboard of the
rear seat. Inside the bag, Sergeant Mantooth discovered various items used to manufacture
methamphetamine and in the glove compartment, he found three or four boxes of pseudoephedrine.

        The defendant argues that his consent is not unequivocal or intelligent because he did not
change his mind until Sergeant Mantooth made a false statement to him regarding how things would
go better for him in court if he cooperated. The defendant admits he changed his mind and gave
consent, however, and we do not believe that Sergeant Mantooth’s suggestion that he cooperate
made his consent uncertain or vitiated the intelligent nature of it.

        The defendant also contends that his consent was nonspecific and argues that he did not
consent to a “full blown search.” In determining the scope of consent, the relevant considerations
include any express or implied limitations regarding the time, duration, area, or police activity
necessary to accomplish the purpose or object of the search. State v. Troxell, 78 S.W.3d 866, 871
(Tenn. 2002). “The scope of consent is not based on the subjective intentions of the consenting party
or the subjective interpretations of the searching officer. Instead the standard is ‘that of ‘objective’
reasonableness–what would the typical reasonable person have understood by the exchange between
the officer and the suspect.’” Id. at 871-72 (quoting Florida v. Jimeno, 500 U.S. 248, 251, 111 S.
Ct. 1801, 1803-04 (1991)). The incriminating items in this case were discovered in the glove
compartment and in a bag on the floorboard of the rear seat. The officers testified that the defendant
directed Sergeant Mantooth to the location of the bag. We believe that an objectively reasonable
person would have understood that consent to search a car for drugs would include these areas and,
thus, the search did not exceed the scope of the defendant’s consent.

        The defendant also argues that his consent was the result of coercion, duress, and threats and
was involuntary. The determination of whether a consent to a search was voluntarily given is a
question of fact to be determined from the totality of circumstances. State v. McCrary, 45 S.W.3d
36, 43 (Tenn. Crim. App. 2000) (citing State v. Bartram, 925 S.W.2d 227, 230 (Tenn. 1996)). He
asserts that Sergeant Mantooth’s comment that things would “go better in court” placed him in a
position where he had no choice but to consent because he feared that something bad might happen
to him if he refused, in which case Sergeant Mantooth would have forced him to consent. Sergeant
Mantooth testified that he told the defendant “if [he] had anything to hide just go ahead and give it


                                                  -7-
to us and we’ll talk about it later” and that “it would make things look better for him in court.” We
fail to see how this statement was coercive or threatening or caused the defendant to believe he had
no choice but to obey. Sergeant Mantooth testified he made no promises to the defendant. The
defendant did not testify.

         The defendant also contends that the consent to search was rendered invalid by his unlawful
stop and illegal detention for questioning. We have concluded that the seizure of the defendant was
based upon probable cause to stop him and arrest him, if necessary. Although he was not arrested
at that time, his detention was valid. In sum, we conclude that the defendant’s consent to search his
car was unequivocal, specific, intelligently given, and uncontaminated by duress or coercion.

        Because the officers had probable cause to stop the defendant’s car and the defendant gave
valid consent to the search, we conclude the trial court properly denied the defendant’s motion to
suppress. Based on the foregoing and the record as a whole, the judgment of the trial court is
affirmed.



                                                      ___________________________________
                                                      JOSEPH M. TIPTON, JUDGE




                                                -8-